Name: Commission Regulation ( EEC ) No 260/92 of 3 February 1992 amending Regulation ( EEC ) No 3029/90 as regards the grubbing up of mandarin trees
 Type: Regulation
 Subject Matter: agricultural structures and production;  EU finance;  plant product
 Date Published: nan

 No L 28/ 10 Official Journal of the European Communities 4. 2. 92 COMMISSION REGULATION (EEC) No 260/92 of 3 February 1992 amending Regulation (EEC) No 3029/90 as regards the grubbing up of mandarin trees THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1196/90 of 7 May 1990 on the stabilization of the Community production of mandarins ('), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 3029/90 laying down detailed rules for the application of Regula ­ tion (EEC) No 1196/90, defines in particular the areas and mandarin trees eligible for the grubbing-up premium is fixed per hectare, it should be granted, for the sake of effi ­ ciency and sound administration, only to groves with a density equal to or greater than a minimum average threshold per holding ; Whereas, in order to prevent the premature submission of applications as a result of the provisions of this Regula ­ tion, provision should be made for it to enter into force on the day of its publication ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 3029/90 is hereby replaced by the following : '2. The grubbing-up premium shall be granted for the grubbing up of mandarin groves with an area of 0,10 ha or more and an average density per holding of 300 trees per hectare or more'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 119, 11 . 5 . 1990, p. 55 .